MEMORANDUM **
Waseem Akram Waraich, a native and citizen of Pakistan, petitions for review of a Board of Immigration Appeals (“BIA”) decision that summarily affirmed the ruling of an Immigration Judge (“U”) denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA summarily affirms the IJ’s decision, we review the IJ’s decision as the final agency action. See Zehatye v. Gonzales, 453 F.3d 1182, 1184 (9th Cir.2006). We review for substantial evidence, see Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
The IJ found Waraich not credible because, among other things, there was a discrepancy between his testimony and a letter submitted on his behalf. Because this inconsistency is supported by substantial evidence and goes to the heart of Waraich’s claim, we are bound to accept the IJ’s adverse credibility determination. *532See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.